DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.

Response to Arguments

The Applicant has cancelled all claims previously rejected, therefore those rejections are rendered moot. The Applicant has provided arguments to the newly added claims which are addressed in the Response to Amendment section below.

Response to Amendment

Claims 1-22 have been cancelled.
Claims 23-33 have been added.
Claims 23-33 are pending.

Information Disclosure Statement

No IDSs have been received by the Office.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 30 and 31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As to claims 30 and 31, the term UE has not been defined in the claims. The Examiner assumes UE is an acronym for user equipment. The current claim language appears to be a general indication of what an authentication key does and what an authentication context indicates. It is not clear that UE refers to the mobile terminal.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23-33 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2016/0119913 to Shaw in view of WO 2015/182111 to Zhang.

As to claim 23, Shaw teaches:
a.	Receiving a connection request form the mobile terminal by a first common control plane function of the mobile radio communication network (receiving connection request from mobile device) (Shaw, [0019]).
b.	Authenticating the mobile terminal (authentication successful) (Shaw, [0021]). Shaw generates authentication data (Shaw, [0019]), but does explicitly recite “an authentication context”. However, in an analogous art, Zhang teaches including generating an authentication context of the mobile terminal by the first common control plane function (generating a security context of the user device) (Zhang, [0040-0043]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the mobile communication device authentication scheme of Shaw with the security context of Zhang in order to increase the security and efficiency of the communications network as suggested by Zhang (Zhang, [0007]).
Shaw as modified further teaches:
c.	Transmitting an authentication flag in addition to the connection request to a second common control plane function of the mobile radio communication network by the first common control plane function, the authentication flag indicating that the mobile terminal has been authenticated and that the second common control plane function does not have to authenticate the mobile terminal again (authentication is indicated so that the new MME does not need to contact the dedicated MME) (Zhang, [0066-0067]).
d.	Acquiring the authentication context from the first common control plane function by the second common control plane function if the second common control plane function receives the authentication flag from the first common control plane function (forwarding authentication data between functionalities) (Zhang, [0057]).
e. 	Connecting the mobile terminal to the mobile radio communication network by the second common control plane function, the second common control plane function connecting the mobile terminal to the mobile radio communication network without authenticating the mobile terminal again if the second common control plane function acquires the authentication context form the first common control plane function (forwarding authentication data between functionalities) (Zhang, [0057 and 0066-0067]).

As to claim 24, Shaw as modified teaches the first common control plane function transmits the connection request based on a subscription profile of the mobile terminal (subscription related data is part of the authentication/connection scheme) (Shaw, [0020-0021]).

As to claim 25, Shaw as modified teaches notifying the mobile terminal that it is allowed to connect to the mobile radio communication network (successful authentication message is returned) (Shaw, [0021]).

As to claim 26, Shaw as modified teaches setting up secure communication with the mobile terminal (establishing a secure connection after successful authentication) (Zhang, [0034]).

As to claim 27, Shaw as modified teaches setting up a communication session for the mobile terminal via the mobile radio communication network by the second common control plane function (session establishment) (Shaw, [0020]).

As to claim 28, Shaw as modified teaches the connection request is an attach request (Zhang, [0015]).

As to claim 29, Shaw as modified teaches the authentication context includes an authentication key (security context includes a key) (Zhang, [0043]).

As to claim 30, Shaw as modified teaches the authentication key allows a UE to authenticate with the network after a handover (Zhang, [0043]).

As to claim 31, Shaw as modified teaches the authentication context indicates that a UE authentication has already been performed (Zhang, [0043]).

As to claim 32, Shaw as modified teaches the first common control plane function and the second common control plane function each include at least one of a mobile terminal authentication functionality, a mobility management functionality, a common control plane function selection functionality and a network slice selection functionality (authentication in HSS) (Shaw, [0020-0021]).

As to claim 33, Shaw as modified teaches connecting the mobile terminal to the mobile radio communication network includes notifying the mobile terminal that it is allowed to connect to the mobile radio communication network (successful authentication message is returned) (Shaw, [0021]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S POWERS/           Primary Examiner, Art Unit 2419